DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Applicant’s election without traverse of Group I, claims 10-11, drawn to a high-strength galvanized steel sheet in the reply filed on 03/04/2022 is acknowledged.
Claims 12-27, drawn to a method for manufacturing a high-strength galvanized steel sheet, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds a) single paragraph and b) 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: 
The terms “including 0%” and “including self-tempered martensite” should not be parentheses as they are required limitations and does not represent optional or reference characters.
Claim 1 recites a high-strength galvanized steel sheet comprising a steel sheet and a galvanizing layer on the steel sheet and recites microstructure and properties. The claim should recite what structure (the high-strength galvanized steel sheet, the steel sheet or the galvanizing layer) microstructure and properties belong to.
Appropriate correction is required.
Drawings
The drawings are objected to because it contains faint/blurred axes and labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(mass%)
Prior Art
(mass%)
C
0.1 – 0.30 
0.12 – 0.25
Si
Less than 1.2
Less than 1
Mn
2.0 – 3.5 
2.0 – 3
P
0.010 or less
0.05 or less
S
0.002 or less
0.005 or less
Al
1 or less
0.1 or less 
N
0.006 or less
0.008 or less
A, B, C
Claim 11: one or more Groups A to C,
Group A: any one or more selected from, in mass %,
one or more of Ti, Nb, V, and Zr: 0.005 to 0.1% in total,
one or more of Mo, Cr, Cu, and Ni: 0.005 to 0.5% in total, and
B: 0.0003 to 0.005%
Group B: any one or two selected from, in mass %, Sb: 0.001 to 0.1% and Sn: 0.001 to 0.1%
Group C: in mass %, Ca: 0.0010% or less.

one or more of Ti, Nb, V, and Zr in a total amount of 0.01% to 0.1%
Fe + 
impurities
Balance
Balance







Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/131056 A1 (cited in the IDS dated 05/20/2020) via its US English equivalent US 2019/0032187 A1 of Yoshitomi (US’187).
Regarding claims 10-11, WO 2017/131056 A1 (cited in the IDS dated 05/20/2020) via its US English equivalent US 2019/0032187 A1 of Yoshitomi (US’187) teaches a [0026] high-yield-ratio high-strength galvanized steel sheet according to the present invention has a steel sheet and a coating layer formed on the steel sheet wherein [0027] the steel sheet has a chemical composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of “a steel structure containing 50% or more of martensite, 30% or less of ferrite (including 0%), and 10 to 50% of bainite, and further containing less than 5% (including 0%) of residual austenite, in terms of area ratio, 30% or more of the martensite being tempered martensite (including self-tempered martensite)”, the prior teaches that [0055] The metallographic structure of the steel sheet includes, in terms of area ratio, 15% or less (including 0%) of ferrite, 20% or more and 50% or less of martensite, and bainite and tempered martensite in a total amount of 30% or more. The claimed ranges of the various phases of the microstructure of the instant steel sheet of the instant claims overlap or lie inside the respective ranges of the alloy of the prior art thereby reading on the instant claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitations of “a galvanizing layer provided on a surface of the steel sheet, having a content amount of Fe of 8 to 15% in mass %, and an attachment amount of plating per one surface of 20 to 120 g/m2, wherein an amount of Mn oxides contained in the galvanizing layer is 0.050 g/m2 or more”, the prior art teaches [0014] “a galvanized layer formed on the steel sheet having a coating weight of 20 g/m2 to 120 g/m2 per side” and [0103] “In this process, for example, a coating layer having a composition containing, by mass %, Fe: 0.1% to 18.0%, Al: 0.001% to 1.0%, one, two, or more selected from Pb, Sb, Si, Sn, Mg, Mn, Ni, Cr, Co, Ca, Cu, Li, Ti, Be, Bi, and REM in a total amount of 0% to 30%, and the balance being Zn and 2 to 0.050 g/m2” thereby reading on the instant claimed limitations.
Regarding the claimed limitation of “a yield strength is 700 MPa or more and a yield strength ratio is 65% or more and less than 85%”, the prior art teaches that its steel has [0003] “a high yield strength ratio (YR:YR=(YS(yield strength)/TS(tensile strength))×100%)” and  [0014]“ a yield strength ratio is 65% or more, a tensile strength is 950 MPa or more” and teaches {Table 3} examples with Yield strength up to 770 MPa  which reads on the instant claimed yield strength ratio as well as the yield strength of instant claims. 
It is noted that the prior art does not explicitly teach of the claimed limitation of “an amount of diffusible hydrogen in the steel being 0.20 mass ppm or less” of the instant claims. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis of claim 10 above) b) the claimed and prior art products are identical or substantially identical in structure (see structure analysis of claim 10 above) and c) the claimed and prior art products are produced by identical or substantially identical processes {instant alloy –instant specification [0064]-[0096]; Prior art [0066]-[0105]}. Since the Office does not have a laboratory to test the reference alloy, it is In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/766398 (reference application). (Claims comparison made via US 2020/0377978 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of thre reference application teaches a high-strength galvanized steel sheet with substantially identical composition, microstructure and properties as claimed in the instant claims .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-31 of copending Application No. 17/041743 (reference application). (Claims comparison made via US 2021/0115529 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of thre reference application teaches a high-strength galvanized steel sheet with substantially identical composition, microstructure and properties as claimed in the instant claims .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733